DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fitzgerald et al. (Us Pub. 2008/0046708, hereinafter “Fitzgerald”) in view of Arrasvuori (US Pub. 2013/0103680, hereinafter “Arrasvuori”).
Regarding claim 13, Fitzgerald discloses a communication device connected to a content-centric network comprising: a storage for accumulating contents (Figure 2. A database storage); 
a receiver for receiving an interest to which search criteria set information including a search criteria set and search target ID information are added, the search target ID information identifying a search target and being an image of the search target (¶ [0040], it may search for an OS image that was constructed for a computer having the same CPU model, clock speed and memory size. As another example, server 200 may search for an OS image constructed for the same manufacturer and model identifier as target ID); 

a search process on the contents accumulated in the storage, aiming to find one or more contents which meet the search criteria set (¶ [0040]; including criteria set); and
 a matching process for verifying whether an image of the content found in the search process matches the image of the search target added to the interest to acquire a content including the image of the search target (¶¶ [0029], [0032], matching to verifying the matching result), 
wherein the controller is configure to, if the content including the image of the search target is acquired, cause the transmitter to transmit the content to the communication device of the content request source, otherwise cause the transmitter to transfer the interest received by the receiver to a different communication device. 
While Fitzgerald discloses searching image object, Fitzgerald does not explicitly disclose image file (as in picture format), Arrasvuori, to further include all type of images, discloses search image (¶ [0070])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Arrasvuori into Fitzgerald to include search criterion of all image types as allowed by the technology to include all information or metadata associated with the image files in the advanced search string.

Regarding claim 14, Fitzgerald in view of Arrasvuori discloses the communication device according to claim 13, wherein the receiver receives the interest including a content name of the content and interest associated information, wherein the search criteria set information including a search criteria set regarding a time and a location of the content and the search target ID information 

Regarding claim 15, Fitzgerald in view of Arrasvuori discloses the communication device according to claim 13, wherein the receiver receives the interest which includes an image of a search target person as the search target ID information, and wherein the controller performs the matching process by using the image of the search target person to acquire the content including the image of the search target person (Arrasvuori, ¶ [0050]). 

Regarding claim 16, Fitzgerald in view of Arrasvuori discloses the communication device according to claim 13, wherein the receiver receives the interest which includes, as the search target ID information, a name of a search target person, and wherein the controller performs the matching process by using the name of the search target person to acquire the content including the name of the search target person (Arrasvuori, ¶ [0070], name of the search object). 

Regarding claim 17, Fitzgerald in view of Arrasvuori discloses the communication device according to claim 13, wherein the receiver receives the interest to which matching criteria information is added, the matching criteria information identifying a criteria set used in the matching process, and wherein the controller performs the matching process based on the matching criteria information (Arrasvuori, ¶ [0070] matching criteria objects). 

Regarding claim 18, Fitzgerald in view of Arrasvuori discloses the communication device according to claim 13, wherein the receiver receives the interest to which matching result notification 

Regarding claim 19, Fitzgerald discloses a communication device connected to a content-centric network comprising: a storage for accumulating contents (Fig. 2, a database storage); a receiver for receiving an interest to which search criteria set information including a search criteria set and search target ID information are added, the search target ID information identifying a search target (¶ [0040], it may search for an OS image that was constructed for a computer having the same CPU model, clock speed and memory size. As another example, server 200 may search for an OS image constructed for the same manufacturer and model identifier as target ID); 
a controller configured to perform: a search process on the contents accumulated in the storage, aiming to find one or more contents which meet the search criteria set (¶ [0040, database storage); and 
a matching process for verifying whether the content found in the search process matches the search target ID information to acquire a content regarding the search target; and a transmitter for transmitting the content regarding the search target to a communication device of a content request source, wherein, in a case where the storage stores the content which meets the search criteria set and the controller performs the matching process on the content, the controller adds content associated information associated with the content to the interest (¶¶ [0029], [0032], matching to verifying the matching result), and then causes the transmitter to transmit the content to a different communication device (Fig. 2). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Arrasvuori into Fitzgerald to include search criterion of all image types as allowed by the technology to include all information or metadata associated with the image files in the advanced search string.

Regarding claim 20, Fitzgerald discloses a communication device connected to a content-centric network comprising: a storage for accumulating contents (Fig. 2);
 a receiver for receiving an interest to which search criteria set information including a search criteria set and search target ID information are added, the search target ID information identifying a search target (¶ [0040], it may search for an OS image that was constructed for a computer having the same CPU model, clock speed and memory size. As another example, server 200 may search for an OS image constructed for the same manufacturer and model identifier as target ID); 
a controller configured to perform: a search process on the contents accumulated in the storage, aiming to find one or more contents which meet the search criteria set (¶ [0040, database storage); and 
a matching process for verifying whether the content found in the search process matches the search target added to the interest to acquire a content regarding the search target; and a transmitter for transmitting the content regarding the search target to a communication device of a content request source, wherein, even in a case where the storage stores the content which meets the search criteria set, the controller does not perform the matching process on the content (¶¶ [0029], [0032], matching 
While Fitzgerald discloses searching image object, Fitzgerald does not explicitly disclose image file (as in picture format), Arrasvuori, to further include all type of images, discloses search image (¶ [0070])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Arrasvuori into Fitzgerald to include search criterion of all image types as allowed by the technology to include all information or metadata associated with the image files in the advanced search string.


Regarding claim 21, Fitzgerald in view of Arrasvuori discloses the communication device according to claim 20, wherein the controller determines whether or not the controller performs the matching process on the content stored in the storage based on at least one of a processing load of the controller, how many content(s) is/are waiting to undergo the matching process, and a capability of the controller (¶ [0035], awaits a process to be completed). 

Regarding claim 22, Fitzgerald discloses a communication device connected to a content-centric network comprising: a controller configured to generate an interest to which search criteria set information including a search criteria set and search target ID information are added, the search target ID information identifying a search target and being an image of the search target (¶ [0040], it may search for an OS image that was constructed for a computer having the same CPU model, clock speed and memory size. As another example, server 200 may search for an OS image constructed for the same manufacturer and model identifier as target ID); 

a matching process for verifying whether an image of the content found in the search process matches the image of the search target added to the interest to acquire a content including the image of the search target, and wherein the receiver receives the acquired content including the image of the search target from the different communication device (¶¶ [0029], [0032], matching to verifying the matching result). 
While Fitzgerald discloses searching image object, Fitzgerald does not explicitly disclose image file (as in picture format), Arrasvuori, to further include all type of images, discloses search image (¶ [0070])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Arrasvuori into Fitzgerald to include search criterion of all image types as allowed by the technology to include all information or metadata associated with the image files in the advanced search string.

Regarding claim 23, Fitzgerald discloses a communication system including a communication device and a content accumulating device, the devices being connected to a content-centric network, wherein the communication device comprises: a controller configured to generate an interest to which search criteria set information including a search criteria set and search target ID information are added, the search target ID information identifying a search target and being an image of the search target (¶ [0040], it may search for an OS image that was constructed for a computer having the same CPU model, 
a transmitter for transmitting the interest to the content-centric network (Fig. 2); and a receiver for receiving a content including the image of the search target, wherein the content accumulating device comprises: a storage for accumulating contents (Fig. 2);
 a receiver for receiving an interest to which the search criteria set information and the search target ID information are added, the search target ID information identifying a search target and being the image of the search target; a transmitter for transmitting the content to a communication device of a content request source; and
 a controller configured to perform: a search process on the contents accumulated in the storage, aiming to find one or more contents which meet the search criteria set (Fig. 2); and 
a matching process for verifying whether an image of the content found in the search process matches the image of the search target included in the interest to acquire a content including the image of the search target, wherein the controller is configure to, if the content including the image of the search target is acquired, cause the transmitter to transmit the content to the communication device of the content request source, otherwise cause the transmitter to transfer the interest received by the receiver to a different communication device (¶¶ [0029], [0032], matching to verifying the matching result). 
While Fitzgerald discloses searching image object, Fitzgerald does not explicitly disclose image file (as in picture format), Arrasvuori, to further include all type of images, discloses search image (¶ [0070])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Arrasvuori into Fitzgerald to include search criterion of all image types as allowed by the technology to include all information or metadata associated 

Regarding claim 24, Fitzgerald discloses a content correction method for causing a communication device to collect a content regarding a search target from a content accumulator via a content-centric network, the method comprising: the communication device generating an interest to which search criteria set information including a search criteria set and search target ID information are added, the search target ID information identifying a search target and being an image of the search target, and transmitting the interest to the content-centric network (Fig. 2; ¶ [0040]); 
the content accumulator, upon receiving the interest including the image of the search target, performing a search process on contents accumulated therein, aiming to find one or more contents which meet the search criteria set (Fig. 2), and performing a matching process for verifying whether an image of the content found in the search process matches the image of the search target added to the interest to acquire a content including the image of the search target (¶¶ [0029], [0032], matching to verifying the matching result); 
wherein if the content including the image of the search target is acquired, the content accumulator transmitting the acquired content to a communication device at a content request source, otherwise transferring the interest received by the receiver to a different communication device (Fig. 2, ¶ [0040]); and 
the communication device receiving the content including the image of the search target (Fig. 2).
While Fitzgerald discloses searching image object, Fitzgerald does not explicitly disclose image file (as in picture format), Arrasvuori, to further include all type of images, discloses search image (¶ [0070])
It would have been obvious to one of ordinary skill in the art before the effective filing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/Examiner, Art Unit 2154